Citation Nr: 1014404	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  94-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), on a direct basis or as secondary to 
service-connected disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a neck disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left index finger 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by Regional Offices (ROs) of 
the Department of Veterans Affairs (VA).  The RO in Winston-
Salem, North Carolina currently holds jurisdiction over the 
claims.

In a decision dated October 2007, the Board denied a claim of 
service connection for a psychiatric disorder, and denied 
applications to reopen claims of service connection for 
disorders of the right shoulder, the neck and the left index 
finger.  The Board remanded claims of entitlement to an 
increased evaluation for residual of right great toe injury 
and entitlement to compensation for a dental disorder under 
the provisions of 38 U.S.C.A. § 1151.  

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated 
September 2008, the Court remanded the finally decided claims 
to the Board pursuant to the terms of a Joint Motion for 
Remand (JMR). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The parties to the JMR raised the issue as to whether the 
Veteran received proper notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 on the applications to reopen claims of 
service connection for disorders of the right shoulder, the 
neck and the left index finger.  It was noted that the 
definition of new and material evidence in effect prior to 
August 29, 2001 applied to the claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board will remand the applications to reopen for 
corrective notice consistent with the holding in Kent, given 
that the January 2005 VCAA notice in this case lacked 
specificity and notified the Veteran of a definition of new 
and material which does not apply to this case.

With respect to the acquired psychiatric disorder claim, the 
Board notes that the Veteran has presented multiple theories 
in support of his claim.  He alleges the onset of psychiatric 
symptoms in service, allegedly evidenced, in part, by 
physical altercations which resulted in Article 15 
proceedings.  See Dr. H.J. report dated April 2005.  

Alternatively, he alleges that his psychiatric disorder is 
proximately due to service-connected disability.  See VA Form 
21-4138 received in April 2005.

More recently, the Veteran has alleged that his psychiatric 
problems may be due to PTSD caused by several in service 
stressors.  

For example, an April 2006 VA clinical record provided a 
diagnosis of PTSD.  At this time, the Veteran alleged several 
stressors which occurred during service.  One event occurred 
while on duty wherein he witnessed a parachutist fall 500 
feet to the ground, unharmed, due to a parachute failure.  
The other incidents occurred while he was on a weekend pass 
which include his shooting of a Marine in self-defense, his 
witnessing an accident scene of a friend, his witnessing a 
friend of his being shot, and his witnessing another soldier 
being hit by an automobile.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
redefined the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  In 
Clemons, the Court held that the scope of a claim must be 
understood from the viewpoint of a lay claimant who may not 
be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a 
claim is paramount to construing its breadth."  The Court 
also cited the holding in Ingram v. Nicholson, 21 Vet. App. 
232, 254 (2007), which held that VA must apply a 
"sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is 
attempting to service connect.

The record reflects that the RO has started to process a 
separate claim of service connection for PTSD.  The Veteran's 
report of inservice stressors and Article 15 proceedings are 
potentially relevant to the acquired psychiatric disorder 
claim on appeal as well as the PTSD claim recently raised by 
the Veteran.  

In the interests of judicial economy, and consistent with the 
holding in Clemons, the Board has rephrased the issue on 
appeal to include PTSD.  The Board will also remand this 
issue for further evidentiary development.

In an examination report dated April 2005, Dr. H.J., provided 
current diagnoses of bipolar affective disorder, NOS; major 
depressive disorder due to a general medical condition; sleep 
disorder due to a general medical condition; and alcohol 
dependence.  The examiner stated that the Veteran had many 
psychiatric symptoms indicating a long and sustained history 
of bipolar disorder with a history of injury sustained in 
service.  It was indicated that, because of the inservice 
injury, the Veteran had a lot of psychiatric symptoms and 
self-medicating behavior with alcohol.

However, the examination report by Dr. H.J., is not based 
upon a reliable history.  For example, the Veteran's service 
treatment records (STRs) are negative for diagnosis of any 
acquired psychiatric disorders.  Mental status examinations 
in October 1981 and May 1982 revealed no mental illness.  On 
his separation examination in August 1982, the Veteran 
reported symptoms of frequent trouble sleeping, depression or 
excessive worry, and nervous troubles.  However, examination 
at that time indicated a normal psychiatric status.

More importantly, on his initial VA Compensation and Pension 
(C&P) examination in December 1982, the Veteran did not 
report any psychiatric symptoms, and his nervous system was 
clinically evaluated as normal.

In pertinent part, the Veteran was first treated for drug and 
alcohol dependence in 1988.  See VA clinical record dated 
September 1988.  He first reported a history of poor sleep 
and occasional decreased appetite with an inability to 
perform housework or yardwork in 1989, following a motor 
vehicle accident.  See examination report from the 
Orthopaedic Medicine and Diagnostic Center dated September 
1989 and VA clinical record dated July 1989.  A September 
1999 VA clinical record noted the Veteran's 10-year history 
of sleep impairment with nightmares.  The content of his 
nightmares consisted of someone grabbing him by the neck, but 
he did not recall any event or major life experience which 
precipitated these nightmares.

Thereafter, a February 2000 VA clinical record included the 
Veteran's report of a 2-year history of weight loss, an 
exaggerated startle response to night noises, urinating in 
the bed, crying spells for no reason, suicidal ideations, 
occasionally waking at night gasping for breath, and feeling 
unuseful due to erectile dysfunction.  He described feeling 
miserable, irritable, avoidant and highly stressed for the 
past 8 or 9 years.  In the early 1990's, the Veteran reported 
fleeting thoughts of suicide.  The examiner described the 
Veteran's stressors as being disabled due to chronic pain 
since service discharge, being unemployed since 1991, a 
period of homelessness, the deaths of family members and 
current financial stress.  The examiner provided an 
assessment of sleep disorder secondary to a chronic 
depressive disorder.

Subsequently, the Veteran reported multiple nonservice-
connected stressors resulting in psychiatric symptoms, such 
as being ticketed for driving without a license, and learning 
that his 12-year old daughter was having sexual relations.  
See VA clinical records dated March and June 2000.  
Additionally, a February 2005 VA clinical record noted the 
Veteran to have a diagnosis of depressive disorder NOS with 
diabetes, hypertension, orthopedic complications of the right 
foot, some intermittent sexual side effects from medications, 
and some significant psychosocial complications interfering 
with his complete mood stability.

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that this problem has been present 
since his years in service, the evidence contains some 
inconsistencies that diminish the reliability of the 
Veteran's current recollections.  Based on the Veteran's 
conflicting statements, the Board finds that the Veteran is 
not credible to the extent that he reports the onset of his 
problems.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 

Thus, the opinion provided by Dr. H.J. holds little, if any, 
probative value as it is not based on an accurate factual 
history.

In an addendum dated December 2005, a VA C&P examiner 
concluded that the Veteran's bipolar disorder was not as 
likely as not related to or caused by his service-connected 
physical conditions of lumbosacral strain, bilateral 
chondromalacia, scar on left jaw and degenerative joint 
disease of the great toe.  The examiner stated that a review 
of the medical records and examination of the Veteran did not 
show any connection, cause or relationship between these 
conditions.  The examiner further stated that the Veteran's 
physical conditions "may aggravate" his bipolar disorder 
but to what degree could not be determined without resorting 
to speculation.

In Jones v. Shinseki, --- Vet.App. ----, ----, No. 07-3060 
(March 25, 2010), the Court clarified that VA has no duty to 
provide multiple examinations until it finds an examiner who 
provides a conclusive opinion for or against a claim.  Thus, 
the fact that an examiner indicates that an opinion cannot be 
rendered "without resort to mere speculation" does not 
render the medical opinion as defective.  However, the Court 
clarified that, in such a situation, the medical examiner 
must provide the reasoning for that determination and clearly 
identify the precise facts which could not be determined.  
For example, the examiner should indicate whether there was 
any further need for information or testing necessary to make 
that determination.  Additionally, the examiner should 
indicate whether the opinion could not be rendered due to 
limitations of knowledge in the medical community at large 
and not those of the particular examiner.  For example, when 
there is no medical knowledge that a specific in-service 
injury or disease can possibly cause the claimed condition, 
or that the actual cause cannot be selected from multiple 
potential causes.  

Based upon the principle enunciated in Jones and the expanded 
claim pursuant to Clemons, the Board finds that additional 
medical opinion should be obtained to clarify the Veteran's 
current psychiatric diagnoses as well as the likely etiology 
of such disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
his applications to reopen claims of service 
connection for disorders of the right 
shoulder, the neck and the left index finger 
consistent with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the RO should provide notice as 
follows:

	a)  advise the Veteran the definition of 
new and material evidence in effect prior to 
August 29, 2001;

	b)  specify the evidence and information 
that is necessary to reopen the claims; and 

	c) specify the evidence and information 
that is necessary to establish entitlement to 
the underlying claim for the benefit that is 
being sought. 

2.  Obtain the Veteran's personnel records, to 
include any materials related to Article 15 
proceedings.

3.  Conduct any appropriate development 
regarding verification of the Veteran's 
alleged PTSD stressors.  See VA Form 21-0781 
received April 2008.

4.  Upon completion of the above, the Veteran 
should also be afforded psychiatric 
examination for the purpose of determining the 
nature and etiology of his current psychiatric 
disorder(s).  The examiner should review the 
contents of the entire claims files, and 
obtain relevant history from the Veteran.  
Following the examination, the examiner should 
express opinion on the following questions: 

	a) what is the diagnosis, or diagnoses, of 
any current psychiatric disorder(s);  

	b) whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder first manifested during the Veteran's 
period of active service from August 1973 to 
September 1982 and/or whether any currently 
diagnosed psychiatric disorder is causally 
related to events during this period of active 
service;

	c) whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is caused or aggravated by service-
connected lumbosacral strain, bilateral 
chondromalacia, scar on left jaw and 
degenerative joint disease of the great toe; 
and

	d) if PTSD is diagnosed, the examiner 
should identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why the 
Veteran does not meet the criteria for this 
diagnosis.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

"Aggravation" of a disability refers to an 
identifiable, incremental, permanent worsening 
of the underlying condition, as contrasted 
with temporary or intermittent flare-ups of 
symptomatology.

The examiner's opinion must address all 
psychiatric diagnoses of record.  The examiner 
must address the significance, if any, of the 
Veteran's reported symptoms of frequent 
trouble sleeping, depression or excessive 
worry, and nervous troubles upon his 
separation from service in August 1982.  

If any opinion cannot be provided without 
resort to speculation, the medical examiner 
must provide the reasoning for that 
determination and clearly identify the precise 
facts which could not be determined.  In 
particular, the examiner should clarify:

	a) whether there is any further need for 
information or testing necessary to make a 
conclusive determination; and/or

	b) whether the opinion could not be 
rendered due to limitations of knowledge in 
the medical community at large and not those 
of the particular examiner (e.g., whether 
there is need to resort to medical literature 
or obtain a specialist opinion, that there is 
insufficient medical knowledge that a specific 
in-service injury or disease could possibly 
cause the claimed condition, and/or that the 
actual cause cannot be selected from multiple 
potential causes).  

5.  Thereafter, readjudicate the Veteran's 
claims on appeal.  In readjudicating the 
applications to reopen, the RO should 
adjudicate the claims according to the 
definition of new and material evidence in 
effect prior to August 29, 2001.  If any claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  

6.  The RO should insure that the actions 
required by the Remand of October 2007 (page 
30 of the decision) are undertaken.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

